UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1178


MARY E. HILL; RICHARD L. TOWNSEND, JR.; HORACE CHAPMAN;
MARIE HILL; MAXIE BRINKLEY; PERRY KING,

                Plaintiffs - Appellants,

          v.

CITY OF SUFFOLK,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00430-JBF-DEM)


Submitted:   September 29, 2011           Decided:   November 16, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Hill; Richard L. Townsend, Jr.; Horace Chapman; Marie
Hill; Maxie Brinkley; Perry King, Appellants Pro Se.       John
Anthony Conrad, CONRAD FIRM, Richmond, Virginia; William Edward
Hutchings, Jr., OFFICE OF THE CITY ATTORNEY, Suffolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary E. Hill and related parties appeal the district

court’s order denying their motion for an extension of time to

file    their   appeal,     Fed.    R.    App.       P.   4(a)(5),    filed    in     their

underlying 42 U.S.C. § 1983 (2006) action.                     We have reviewed the

record    and   conclude     the     district         court    did    not     abuse    its

discretion in denying the motion.                    See Thompson v. E.I. DuPont

de   Nemours    &   Co.,    Inc.,    76       F.3d    530,    532    (4th   Cir.    1996)

(stating an abuse of discretion review standard when a district

court grants a motion for an enlargement of time to file an

appeal); United States v. Borromeo, 945 F.2d 750, 754 (4th Cir.

1991)    (providing    an    abuse       of   discretion       review   standard        for

denial of a motion for enlargement of time).                          Accordingly, we

deny Appellants’ pending motion for injunctive relief and affirm

for the reasons stated by the district court.                        Hill v. City of

Suffolk, No. 2:10-cv-00430-JBF-DEM (E.D. Va. Jan. 21, 2011).                             We

dispense    with     oral    argument          because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                              2